DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4-9, 11-16, 18-20, and 25 are pending; claims 3, 10, 17, and 21-24 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-9, 11, 13-16, 18, 20, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stubbs et al. (US 2016/0271800 A1), hereinafter Stubbs, in view of Haman et al. (US 2016/0229068 A1), hereinafter Haman.
Regarding claims 1, 8, and 15, Stubbs teaches a robot control method, for controlling a robot 120 during interaction with a human 102 (Abstract, “identify potential interactions between warehouse workers and warehouse robots in automated warehouses”), the method comprising: 
detecting a current location of the human 102 ([0023], “The worker 102, the robot 120, or both can be equipped with RFID tags and/or RFID ; 
determining at least two regions 105a, 105b, and 105c surrounding the human 102 according to the current location of the human 102 detected (Fig. 1, [0033], “the inventory control system 200 can establish outer 105a, intermediate 105b, and inner 105c work zones”), a type of the two regions including at least one of a movement forbidden region 105c ([0026], “the robot 120 … then stop upon detection of an inner work zone 105c”), … or a free movement region 105a (Fig. 1); and 
controlling movement of the robot 120 in any region of the at least two regions ([0033], “the robot 120 can attempt to divert around the worker 102 upon detection of the outer work zone 105a, slow down upon detection of the intermediate work zone 105b, and stop completely upon detection of the inner work zone 105c.”), to protect safety of the human during interaction between the human and the robot ([0029], “it is desirable to prevent incidents between workers 102 and robots 120”), the controlling the movement including
forbidding the robot to move in the movement forbidden region, upon the type being the movement forbidden region 105c ([0026], “the robot 120 … then stop upon detection of an inner work zone 105c”),
allowing the robot to freely move in the free movement region, upon the type being the free movement region ([0026], “the robot 120 can try to .
Yet, Stubbs does not specifically teach an interaction allowed region, wherein the controlling movement of the robot in the region of the at least two regions comprises allowing the robot to interact with the human in the interaction allowed region, upon the type being the interaction allowed region.
	However, in the same field of endeavor, Haman teaches a robot control method for controlling a robot during interaction with a human (Abstract, “A human-robot cooperation (HRC) workstation has a programmable industrial robot (4) and a manual working area (14) for a worker (5) in a region surrounding the industrial robot (4)”) comprises an interaction allowed region 18 (Fig. 2, [0039], “HRC zone 18”),
wherein the controlling movement of the robot in the region of the at least two regions comprises: 
allowing the robot to interact with the human in the interaction allowed region, upon the type being the interaction allowed region ([0039], “A physical contact between worker (5) and industrial robot (4) is possible within the HRC zone without injuries to the worker (5)”; [0047], “The HRC zone (18) is formed on the workbench (7) at the edge and in the area of the manual working area (16). This may be a feed area, in which a worker (5) feeds one or more components (9) and provides it/them to the industrial robot (4)”; Abstract, “The industrial robot (4) is suitable for human-robot cooperation.”). 
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Stubbs to provide an interaction region for the human and the robot to interact with each other, as taught by Haman, in order to allow the robot and the human to perform a cooperative operation without causing injuries to the human, as suggested by Haman. 

Regarding claims 2, 9, and 16, Stubbs further teaches the controlling the movement of the robot in the region of the at least two regions comprises: 
detecting a current location of the robot ([0032], “the robot 120 can comprise multiple RFID tags” and [0033], “the RFID tags can also provide location … information”); 
determining the region in which the current location of the robot is located ([0026], “the robot 120 can try to reroute around the worker 102 upon initial contact with an outer work zone 105a” – If the robot comes into contact with the work zone 105a, then the region in which the current location of the robot is located is the work zone 105a); and 
controlling the movement of the robot according to a corresponding control manner set for the region in which the current location of the robot is located ([0026], “the robot 120 can try to reroute around the worker 102 upon initial contact with an outer work zone 105a (e.g., 10 feet), for example, slow down upon contact with an intermediate work zone 105b””).

Regarding claims 7, 14, and 25, Stubbs further teaches the method is performed by an external control apparatus independent of an internal control apparatus of the robot ([0079], “the work zones 105, robots 120, and workers 102 can be monitored and managed by a dedicated interaction server 805”).

Regarding claims 6, 13, and 20, Stubbs teaches respectively setting a priority for each type of region of the at least two regions ([0033], “the robot 120 can attempt to divert around the worker 102 upon detection of the outer work zone 105a, slow down upon detection of the intermediate work zone 105b, and stop completely upon detection of the inner work zone 105c” – This indicates that the work zone 105c has the highest priority because the robot stops completely and does not continue to do work in this work zone 105c); and 
…
	Yet, Stubbs does not specifically teach wherein the controlling of the movement of the robot in the region of the at least two regions includes controlling the robot to move in an overlapped region, according to a corresponding control manner set for a region of a relatively high priority, upon regions of different priorities overlapping each other.
However, Haman teaches wherein the controlling the movement of the robot includes controlling the robot to move in an overlapped region ([0038], “A free zone (17) is marked, e.g., by a green color marking (21). If a free zone (17) overlaps the work space of the industrial robot (4), the behavior of the robot is not subject here to any restrictions that are due to personal safety and would reduce the performance.”), according to a corresponding control manner set for a region of a relatively high priority ([0040], “the velocities and accelerations as well as the load and response thresholds of the industrial robot (4) are especially low in the HRC zone (18)”), upon regions of different priorities overlapping each other ([0038], “If a free zone (17) overlaps the work space of the industrial robot (4)”). – Since it is established that the work space of the robot in Haman is the HRC zone, that indicates that when the free zone overlaps with the HRC zone, the robot would reduce its performance according to the velocities and accelerations set in the HRC zone. The HRC zone is a region of a relatively higher priority compared to the process zone and risk zone, in which the robot has more performance capacity than in the HRC zone. 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Stubbs, modified by Haman to control the movement of the robot according to a corresponding control manner set for a region of a relatively high priority when the robot is traveling in an overlapping region, as taught by Haman, in order to reduce the risk of injuries caused by a collision between the robot and the human. 

Regarding claims 4, 11, and 18, Stubbs does not specifically teach a first movement forbidden region surrounding other parts, of the human, than an interaction part used during interaction with the robot; a second movement forbidden region determined according to a recorded relatively highest position of the human, wherein the second movement forbidden region is usable for protecting safety of the human upon the human moving suddenly; and a third movement forbidden region surrounding the interaction allowed region.
However, Haman teaches wherein the movement forbidden region comprises at least one of a third movement forbidden region 17 (Fig. 2, [0038], “A zone (17) is designed, e.g., as a free zone, which is safe for a worker (5). A free zone (17) cannot be reached by the industrial robot (4)”) surrounding the interaction allowed region 18 (Fig. 2 shows two free zones 17 on the left and the right of the HRC/interaction allowed zone).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Stubbs, to provide multiple forbidden regions, as taught by Haman, in order to reduce the risk of colliding with the human when performing work. 

Claims 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stubbs, in view of Haman, and in further view of Pinter et al. (US 2018/0099412 A1), hereinafter Pinter. 
Regarding claims 5, 12, and 19, Stubbs teaches the type of the at least two regions further comprises a slow movement region 105b (Fig. 1), the slow movement region 105b surrounding the movement forbidden region 105c (Fig. 1 shows zone 105b is surrounding zone 105c); and 
wherein the controlling the movement of the robot in the region of the at least two regions includes controlling the robot to move in the slow movement region at a slow speed …, upon the type being the slow movement region ([0026], “the robot 120 can … slow down upon contact with an intermediate work zone 105b”).
	Yet, neither Stubbs nor Haman specifically teaches the speed is not relatively higher than a speed threshold. 
	However, in the same field of endeavor, Pinter teaches a robot controlling method for controlling a robot during interaction with a human (Fig. 4, Abstract, “Devices, systems, and methods for social behavior of a telepresence robot”) comprises a speed not higher than a speed threshold in a slow movement region (Fig. 4, [0049], “The comfort zone 406 defines an area through which the robot 100 may pass, but must do so at a reduced maximum speed.”).
	Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Stubbs, modified by Haman, to include a speed threshold in the slow movement region, as taught by Pinter, in order to reduce the risk of colliding with a human in the slow movement region, as suggested by Pinter.  

Response to Amendment
The amendments filed 06/02/2021 have been entered. Applicant’s amendments and remarks to the claims have overcome each and every claim objection and 112(b) rejections set forth in the Non-Final Office Action mailed on 03/02/2021. 
Applicant's arguments filed 06/02/2021 regarding 35 U.S.C. 102 and 103 rejections have been fully considered but they are not persuasive. 
In response to Applicant’s arguments regarding the limitations “determining at least two regions surrounding the human according to the current location of the human detected, a type of the two regions including … a free movement region; and … the controlling the movement of the robot including allowing the robot to freely move in the free movement region” of claim 1, the Office disagrees. The limitation “allowing the robot to freely move in the free movement region, upon the type being the free movement region” of claim 1 is interpreted as the region that the robot is allowed to move without stopping and is free of interacting with humans. Thus, the robot disclosed in Stubbs tries to reroute or slow down when detecting a worker but does not stop its movement. Furthermore, although not explicitly defined in Stubbs, the zone outside of zone 105a around the worker is also considered a free movement zone where the robot disclosed in Stubbs is allowed operate normally.
In response to Applicant’s arguments that Haman fails to disclose “a type of the two regions including […] an interaction allowed region [and] the controlling the movement [of the robot] including […] allowing the robot to interact with the human in the interaction allowed region”, the Office disagrees. Paragraph [0039] of Haman discloses “Another zone (18) is designed as an HRC zone, in which the work spaces of the work (5) and industrial robot (4) overlap as intended.” This means that the HRC zone surrounds the robot as well as the human worker, as shown in Fig. 2 of Haman. Furthermore, even though Haman does not explicitly state that the robot is allowed to interact with the human worker in the HRC zone, the robot as disclosed in Haman is a human-robot cooperation (HRC)-suitable robot and the HRC zone is designed to create pain-free contacts between the human and the robot (see paragraph [0010] of Haman). Thus, this indicates that an interaction between the robot and the human worker is possible in the HRC zone, as implicitly stated in Haman.
Accordingly, claims 1-2, 4-9, 11-16, 18-20, and 25 remain rejected over Stubbs, in view of Haman and Pinter. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962.  The examiner can normally be reached on Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.Q.B./Examiner, Art Unit 3664 
/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664